Citation Nr: 9914237	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980, and from July 1981 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected patellofemoral pain syndrome of the right 
knee.

In February 1995, the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) which appointed the Veterans of Foreign Wars 
(VFW) as his representative.  A February 1998 letter from VFW 
indicated that the veteran no longer wanted to be represented 
by VFW, but wished to have the Disabled American Veterans 
(DAV) represent him.  As a result, a January 1999 letter with 
an enclosed VA Form 21-22 requested clarification from the 
veteran as to which organization was to represent him with 
respect to his current claim.  To date, no response by the 
veteran has been made.  The Board therefore finds that the 
VFW's authority to represent the veteran with respect to this 
appeal has been revoked, and that no representative has been 
appointed in its place.  See 38 C.F.R. §§  20.607, 20.608 
(1998).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  The veteran's patellofemoral pain syndrome of the right 
knee is manifested by slight instability, mild crepitance and 
joint line tenderness, range of motion from zero to 110 
degrees, and no evidence of arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an evaluation in excess of 10 
percent for his service-connected patellofemoral pain 
syndrome of the right knee.  This claim is therefore "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
three VA examination reports.  The veteran requested a 
hearing at the RO, and was promptly notified at his last 
known address of record that a hearing had been scheduled.  
However, the veteran failed to report to that hearing.  Under 
these circumstances, no further assistance to the veteran 
with the development of evidence is required, and the Board 
will proceed with appellate review at this time.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

In July 1994, the RO granted service connection for 
patellofemoral pain syndrome of the right knee.  The RO 
assigned a 10 percent evaluation under Diagnostic Code 5257 
for recurrent subluxation and lateral instability.  Under 
this code provision, slight impairment of the knee warrants a 
10 percent rating.  A 20 percent rating requires moderate 
impairment of the knee, and a 30 percent rating contemplates 
severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The veteran now claims that his right 
knee disability warrants a higher evaluation.

The rating decision on appeal denying an increased evaluation 
relied on an August 1994 VA examination report.  This report 
includes the veteran's complaints of occasional pain and 
swelling in the right knee, which would occur several times a 
month and increase with activity.  He described the pain as 
fairly constant, which was relieved by rest and Motrin.  He 
also reported a "popping" sensation, but no real stabbing 
pains.  On physical examination, the right knee had minimal 
patellofemoral crepitus and no real effusion.  A moderately 
hypermobile patella was present with no apprehension sign.  
Range of motion testing showed 110 degrees of flexion and 3 
degrees of extension.  However, the examiner commented that 
the veteran appeared to be very apprehensive and displayed 
resistance during examination.  The examiner added that the 
veteran could probably flex his knee more than 110 degrees.  
Lachman and anterior and posterior Drawer testing were 
negative.  McMurray's testing was mildly positive on the 
medial joint line.  X-rays showed a tiny superior patellar 
osteophyte.  Although not conclusive, the examiner concluded 
that the veteran probably had some mild patellofemoral 
syndrome as well as some residual meniscal tear.

The veteran's right knee disability was examined again by the 
VA in May 1996.  The veteran reported that this disability 
was manifested by occasional swelling and locking, but no 
instability.  Examination of the knee showed no effusion, 
crepitus or patellofemoral pain.  No pain was present in the 
medial or lateral joint line, but some peripatellar 
retinacular pain was observed.  There were three to four 
millimeters of anterior subluxation, and a strong endpoint on 
Lachman's examination was present.  Anterior and posterior 
Drawer testing was negative, and stability was present on 
varus and valgus stressing.  The veteran was unable to relax 
enough to do a pivot shift, but the examiner commented that 
the previous examination revealed that anterior and posterior 
Drawer testing were intact.  No X-rays were obtained during 
this examination.  The impression was mild patellofemoral 
syndrome, stable.  

The veteran was afforded an additional VA orthopedic 
examination in February 1997.  The veteran stated that he was 
unable to walk more than fifteen minutes without the onset of 
anterior knee pain.  He indicated that he was able to work 
about a half day at his job as a forklift operator before 
developing pain in his right knee.  He also reported 
stiffness and daily swelling in the right knee joint which 
would increase with activity.  Examination of the right knee 
revealed no effusion, redness or warmth.  There was a 
positive patellar-hesitation test and only mild 
patellofemoral crepitance.  There was medial and lateral 
joint line tenderness.  McMurray's and Lachman's testing were 
negative, and the right knee was stable to varus and valgus 
stress.  Range of motion testing showed active flexion from 
zero to 110 degrees.  He also was able to flex an additional 
30 degrees on passive flexion, albeit with pain.  The 
examiner thus concluded that the veteran's loss of motion was 
due to pain.  Strength was five out of five, and no evidence 
of weakness was observed.  The impression was patellofemoral 
syndrome of the right knee without any evidence of intra-
articular derangement with the history of a partial 
meniscectomy.  The examiner added, however, that there was 
always a chance that some post-meniscectomy arthritis was 
developing.  However, X-rays taken at that time showed only a 
small spur at the superior pole of the right patella, with no 
evidence of arthritis.

The Board finds that the clinical findings of record, when 
considered in light of the veteran's subjective complaints of 
pain, do not reveal a right knee disability picture which 
warrants an evaluation in excess of the currently assigned 10 
percent.  The veteran's right knee disability is manifested 
primarily by minimal patellofemoral crepitus, medial and 
lateral joint line tenderness, as well as complaints of pain 
and swelling.  Nevertheless, the objective evidence shows no 
more than slight subluxation or lateral instability, and 
limitation described by the veteran cannot be characterized 
as demonstrating more than slight overall impairment of the 
right knee.  In this respect, the May 1996 VA examination 
report revealed only three to four millimeters of anterior 
subluxation, and the diagnosis noted that the right knee was 
stable.  The remainder of the clinical evidence also reveals 
no instability of the right knee.  This is consistent with 
the veteran's own statements that his right knee joint was 
stable.  Hence, the Board finds that the RO properly 
determined that the veteran's right knee disability is not 
more than slight under Diagnostic Code 5257.

Furthermore, as no significant limitation of motion is 
objectively shown, a rating higher than the currently 
assigned 10 percent is not warranted under either of the 
diagnostic codes pertaining to limitation of motion of the 
knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (1998).  Even if the functional limitations 
described by the veteran due to pain could be assessed in 
terms of degrees of limitation of motion, such impairment has 
not been objectively shown to equate to flexion limited to 30 
degrees or less, or extension limited to 15 degrees or more, 
the criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 5260 and 5261, respectively.  Finally, in 
the absence of evidence of ankylosis (Diagnostic Code 5256) 
or impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating the veteran's disability 
under any other potentially applicable diagnostic code 
providing for an evaluation in excess of the currently 
assigned 10 percent.  See 38 C.F.R. §§ 4.71, Diagnostic Codes 
5256, 5262 (1998).

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's right knee disability on 
the basis of functional loss due to his complaints of pain.  
See 38 C.F.R. § 4.40, 4.45; see also DeLuca, supra.  In 
making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
8 Vet. App. 202, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

Even considering these regulations and the veteran's 
assertions that he suffers from pain and limitation of 
motion, the Board finds that the recent clinical evidence 
shows no additional functional limitation with respect to 
flexion and extension to the degree that would support an 
increased evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  See 38 C.F.R. § 4.71a, Plate II (1998) (joint 
motion measurement of the knee: flexion to 140 degrees and 
extension to 0 degrees).  As such, the Board finds that the 
objective medical findings recorded during VA examinations 
are of greater probative value than the veteran's statements 
advanced on behalf of his claim.  Thus, the Board concludes 
that the preponderance of the evidence fails to demonstrate 
such disabling pain as would constitute additional functional 
impairment or warrant consideration of an increased 
evaluation for his right knee disability with application of 
the criteria of 38 C.F.R. §§ 4.40 and 4.45. 

The Board further notes that in a precedent opinion dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  As the evidence fails to indicate 
that the veteran's right knee disability is currently 
manifested by arthritis, separate ratings under Diagnostic 
Code 5257 and Diagnostic Code 5003 are not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In the instant case, however, there has been no showing or 
assertion that the veteran's patellofemoral pain syndrome of 
the right knee has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the his service-connected 
patellofemoral pain syndrome of the right knee.  Thus, the 
doctrine of reasonable doubt need not be considered.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the right knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

